Title: From John Adams to John Quincy Adams, 25 July 1820
From: Adams, John
To: Adams, John Quincy



my dear Son
Montezillo July 25—1820

I thank you for the promptitude with which you paid my debt to Mr Gales & Seaton—and discontinued my subscription for the national Intelligencer
I beg your Pardon for not answering immediately your letter of the 24th of last Month as I ought—Not being pressed by necessity, I did not draw upon Mr Cruft—Till up he comes with his Lady to make us a very pleasant visit—And tendered me the two hundred and fifty pritty Birds—ready to take to themselves Wings and fly away—Give yourself no trouble kind of concern upon this subject—I shall pay my compliments to Mr Cruft whenever I want—I know he will give me very polite answers—You have thrown a gloom over me, by your doubt—You must clear up that doubt and present your self—your Lady and your Son before me—at all events—in this memorable year 1820—I would not care a farthing about Spain—I would leave the Census to my Clerks—and throw the Weights & Measures up into the Air—and my office too—rather than be the greatest Slave—than the Blackest in Virginia—
One of my labourers broke his Collarbone—and another has had a fever—which has been a great interruption to my Hor Agricultural pursuits—
my most affectionate remembrance to all / from your affectionate father

John Adams